  Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.112 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 CALVIN PAUL STEWART,
                                                      MEMORANDUM DECISION & ORDER
                        Plaintiff,                    DENYING MOTION TO DISMISS &
                                                      REQUIRING MARTINEZ REPORT &
 v.                                                   SUMMARY-JUDGMENT MOTION
 UTAH DEP’T OF CORRS.,                                Case No. 2:18-CV-174-CW
                        Defendant.                    District Judge Clark Waddoups



       Plaintiff, Calvin Paul Stewart, filed an amended pro se civil complaint, bringing a claim

against Utah Department of Corrections (UDOC) under Title II of the Americans with

Disabilities Act (ADA). See 42 U.S.C.S. § 12132 (2021) ("Subject to the provisions of this title,

no qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by an such entity."). Specifically, he alleges that he suffers

from a condition that causes balance issues and falling; meanwhile, Defendant has not provided

“grab bars” to prevent his many falling injuries in prison. (ECF No. 14.)

       Defendant moves for dismissal for failure to state a claim upon which relief may be

granted. (ECF No. 18.) Defendant urges the Court to dismiss Plaintiff’s Amended Complaint

because his argument that state immunity is abrogated is not well taken and he has failed to state

a claim upon which relief may be granted. (Id.) Based on Amended Complaint alone, (ECF No.

14), Defendant contends that this Court is positioned to make an easy decision based on the

relevant analysis set forth in United States v. Georgia, 546 U.S. 151 (2006): “In Georgia, the
    Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.113 Page 2 of 7




Supreme Court held that Title II of the ADA may be a valid abrogation of Eleventh Amendment

sovereign immunity for claims seeking monetary damages only when the allegations involve

claims for monetary damages that are ‘based, at least in large part, on conduct that independently

violated [Constitutional Amendments.]” (ECF No. 18, at 4-5 (quoting Georgia, 546 U.S. at

157).) However, Defendant leaves out part three of the Georgia test, set forth in its entirety here:

                  [Trial] courts will be best situated to determine in the first instance,
                  on a claim-by-claim basis, (1) which aspects of the State's alleged
                  conduct violated Title II; (2) to what extent such misconduct also
                  violated the Fourteenth Amendment; and (3) insofar as such
                  misconduct violated Title II but did not violate the Fourteenth
                  Amendment, whether Congress's purported abrogation of
                  sovereign immunity as to that class of conduct is nevertheless
                  valid.

Georgia, 546 U.S. at 159 (emphasis added). Also, the language that trial courts are best suited,

“to determine in the first instance, on a claim-by-claim basis,” id., is indicative of the likely need

for factual findings in these inquiries. The Court therefore denies Defendant’s Motion to

Dismiss. (ECF No. 18.) Defendant must move to the next stage of litigation.

         The Court now orders Defendant to file a Martinez report 1 and dispositive motion as

follows:


1
 See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (approving district court’s practice of ordering prison
administration to prepare report to be included in pleadings in cases when prisoner has filed suit alleging
constitutional violation against institution officials).
          In Gee v. Estes, 829 F.2d 1005 (10th Cir. 1987), the Tenth Circuit explained the nature and function of a
Martinez report, saying:
                   Under the Martinez procedure, the district judge or a United States magistrate
                   [judge] to whom the matter has been referred will direct prison officials to
                   respond in writing to the various allegations, supporting their response by
                   affidavits and copies of internal disciplinary rules and reports. The purpose of
                   the Martinez report is to ascertain whether there is a factual as well as a legal
                   basis for the prisoner's claims. This, of course, will allow the court to dig
                   beneath the conclusional allegations. These reports have proved useful to
                   determine whether the case is so devoid of merit as to warrant dismissal without
                   trial.


                                                                                                                      2
   Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.114 Page 3 of 7




         (A) If Defendants wish to assert the affirmative defense of Plaintiff's failure to exhaust

               administrative remedies in a grievance process, Defendants must,

               (i)     file an answer;

               (ii)    within 90 days, prepare and file a Martinez report limited to the exhaustion

                       issue; and,

               (iii)   within 90 days, file a separate summary-judgment motion, with a supporting

                       memorandum.

         (B) If Defendants choose not to rely on the defense of failure to exhaust and wishes to

               pierce the Complaint’s allegations, Defendants must,

               (i)     file an answer;

               (ii)    within 90 days, prepare and file a Martinez report addressing the substance of

                       the complaint; and,

               (iii)   within 90 days, file a separate summary judgment motion, with a supporting

                       memorandum.

         (C) If Defendants wish to seek relief otherwise contemplated under the procedural rules

               (e.g., requesting an evidentiary hearing), Defendants must file an appropriate motion

               within 60 days.

          Plaintiff is notified that Plaintiff must, within 30 days of its filing, respond to the

summary-judgment motion. Plaintiff is finally notified that, when Defendants move for summary

judgment, Plaintiff may not rest upon the mere allegations in the complaint. Instead, as required

by Federal Rule of Civil Procedure 56(e), to survive a motion for summary judgment Plaintiff


Id. at 1007.



                                                                                                      3
  Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.115 Page 4 of 7




must allege specific facts, admissible in evidence, showing that there is a genuine issue

remaining for trial.

                                             ORDER

       Accordingly, IT IS HEREBY ORDERED that:

(1) Defendant’s Motion to Dismiss is DENIED. (Doc. No. 18.)

(2) Defendant must within 20 days file an answer and within 90 days file a Martinez report and

summary-judgment motion.

(3) When served with a summary-judgment motion, Plaintiff must submit a response within 30

days of the motion’s filing date. For Plaintiff’s information and convenience, the Court has

attached the procedural rules governing summary-judgment practice.

(4) NO TIME EXTENSIONS WILL BE GRANTED.

               DATED this 7th day of May, 2021.

                                             BY THE COURT:




                                             JUDGE CLARK WADDOUPS
                                             United States District Court




                                                                                                 4
 Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.116 Page 5 of 7




                              Fed Rule of Civil Procedure 56

Rule 56. Summary Judgment
  •   (a) Motion for Summary Judgment or Partial Summary Judgment. A party may move for summary judgment,
      identifying each claim or defense - or the part of each claim or defense—on which summary judgment is sought. The
      court shall grant summary judgment if the movant shows that there is no genuine dispute as to any material fact and the
      movant is entitled to judgment as a matter of law. The court should state on the record the reasons for granting or
      denying the motion.
  •   (b) Time to File a Motion. Unless a different time is set by local rule or the court orders otherwise, a party may file a
      motion for summary judgment at any time until 30 days after the close of all discovery.
  •   (c) Procedures.
        o (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely disputed must support
             the assertion by:
                (A) citing to particular parts of materials in the record, including depositions, documents, electronically
                    stored information, affidavits or declarations, stipulations (including those made for purposes of the
                    motion only), admissions, interrogatory answers, or other materials; or
                (B) showing that the materials cited do not establish the absence or presence of a genuine dispute, or that
                    an adverse party cannot produce admissible evidence to support the fact.
        o (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object that the material cited to
             support or dispute a fact cannot be presented in a form that would be admissible in evidence.
        o (3) Materials Not Cited. The court need consider only the cited materials, but it may consider other materials in
             the record.
        o (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a motion must be made on
             personal knowledge, set out facts that would be admissible in evidence, and show that the affiant or declarant is
             competent to testify on the matters stated.
  •   (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or declaration that, for
      specified reasons, it cannot present facts essential to justify its opposition, the court may:
        o (1) defer considering the motion or deny it;
        o (2) allow time to obtain affidavits or declarations or to take discovery; or
        o (3) issue any other appropriate order.
  •   (e) Failing to Properly Support or Address a Fact. If a party fails to properly support an assertion of fact or fails to
      properly address another party’s assertion of fact as required by Rule 56(c), the court may:
        o (1) give an opportunity to properly support or address the fact;
        o (2) consider the fact undisputed for purposes of the motion;
        o (3) grant summary judgment if the motion and supporting materials—including the facts considered
             undisputed—show that the movant is entitled to it; or
        o (4) issue any other appropriate order.
  •   (f) Judgment Independent of the Motion. After giving notice and a reasonable time to respond, the court may:
        o (1) grant summary judgment for a nonmovant;
        o (2) grant the motion on grounds not raised by a party; or
        o (3) consider summary judgment on its own after identifying for the parties material facts that may not be
             genuinely in dispute.
  •   (g) Failing to Grant All the Requested Relief. If the court does not grant all the relief requested by the motion, it may
      enter an order stating any material fact—including an item of damages or other relief—that is not genuinely in dispute
      and treating the fact as established in the case.
  •   (h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an affidavit or declaration under this rule is
      submitted in bad faith or solely for delay, the court—after notice and a reasonable time to respond—may order the
      submitting party to pay the other party the reasonable expenses, including attorney’s fees, it incurred as a result. An
      offending party or attorney may also be held in contempt or subjected to other appropriate sanctions.




                                                                                                                             5
  Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.117 Page 6 of 7




     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH LOCAL RULE
    DUCivR 56-1 SUMMARY JUDGMENT: MOTIONS AND SUPPORTING MEMORANDA

(a) Summary Judgment Motions and Memoranda. A motion for summary judgment and the
supporting memorandum must clearly identify itself in the case caption and introduction.

(b) Motion Requirements and Supporting Evidence. A motion for summary judgment must include the
following sections and be supported by an Appendix of Evidence as follows:
         (1) Introduction and Relief Sought. A concise statement of each claim or defense for which
summary judgment is sought, along with a clear statement of the relief requested. The parties should
endeavor to address all summary judgment issues in a single motion. If a party files more than one
motion, the court may strike the motion and require that the motions be consolidated into a single motion.
         (2) Background (Optional). Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the Relief
Sought section and the Statement of Undisputed Material Facts section. Factual summaries in the
background section need not be limited to undisputed facts and need not cite to evidentiary support.
         (3) Statement of Undisputed Material Facts. A concise statement of the undisputed material facts
that entitle the moving party to judgment as a matter of law. Only those facts necessary to decide the
motion should be included in this section. The moving party must cite with particularity the evidence in
the Appendix of Evidence that supports each factual assertion.
         (4) Argument. An explanation for each claim or defense, of why, under the applicable legal
principles, the moving party is entitled to judgment as a matter of law. The arguments should include a
statement of each claim or defense on which the party is seeking summary judgment and supporting
authorities. Any factual citations must cite to the Appendix of Evidence, not the Statement of Undisputed
Material Facts.
         (5) Appendix of Evidence. All evidence offered in support of the motion must be submitted in an
attached appendix. The appendix should be preceded by a captioned cover-page index that lists each
exhibit by number, includes a description or title, and if the exhibit is a document, identifies the source of
the document. The appendix should include complete copies of all exhibits, including complete copies of
depositions, to the extent possible. In cases where lengthy depositions are relied upon, the moving party
need not submit the entire deposition. However, the moving party must submit at least 4 pages before and
4 pages after the cited deposition transcript page(s), for a total of at least 9 pages.

(c) Opposition Memorandum Requirements and Supporting Evidence. A memorandum in opposition
to a motion for summary judgment must include the following sections and, if applicable, be supported by
an Appendix of Evidence as follows:
         (1) Introduction. A concise summary explaining why summary judgment should be denied.
         (2) Background (Optional). Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the
Introduction section and the Response to Statement of Undisputed Material Facts section. Factual
summaries in the background section need not be limited to undisputed facts and need not cite to
evidentiary support.
         (3) Response to Statement of Undisputed Material Facts. A restatement of each fact the opposing
party contends is genuinely disputed or immaterial, a concise statement explaining why the fact is
disputed or immaterial, and a citation with particularity to the evidence upon which the non-moving party
relies to refute that fact.8 Any factual citations must reference the appropriate party’s Appendix of
Evidence, rather than either party’s factual statements or responses. The non-moving party should not



                                                                                                            6
  Case 2:18-cv-00174-CW Document 22 Filed 05/07/21 PageID.118 Page 7 of 7




restate all the moving party’s statement of facts and should only respond to those facts for which there is a
genuine dispute of material fact.
         (4) Statement of Additional Material Facts (if applicable). If additional material facts are relevant
to show that there is a genuine dispute of material fact, state each such fact and cite with particularity the
evidence that supports the factual assertion from the appropriate party’s Appendix of Evidence.
         (5) Argument. An explanation for each claim or defense of why, under the applicable legal
principles, summary judgment should be denied. Any factual citations must cite to the appropriate party’s
Appendix of Evidence, rather than either party’s factual statements or responses.
         (6) Appendix of Evidence. All evidence offered in opposition to the motion must be submitted in
an appendix, utilizing the same procedure set out in DUCivR 56-1(b)(5). Counsel must make every effort
not to duplicate evidence submitted by the other party. The appendix should be preceded by a cover page
index that lists each exhibit by number, includes a description or title and, if the exhibit is a document,
identifies the source of the document.

(d) Reply. The moving party may file a reply memorandum. In the reply, a moving party may cite only
additional evidence not previously cited in the opening memorandum to rebut a claim that a material fact
is in dispute. Otherwise, no additional evidence may be cited in the reply memorandum, and if cited, the
court will disregard it.

(e) Citations of Supplemental Authority. When pertinent and significant authorities come to the
attention of a party after the party’s memorandum in support of or in opposition to a summary judgment
motion has been filed, or after oral argument but before decision, a party may promptly file a notice with
the court and serve a copy on all counsel, setting forth the citations. There must be a reference either to
the page of the memorandum or to a point argued orally to which the citations pertain, and the notice must
state, without argument, the reasons for the supplemental citations. Any response must be filed promptly
and be similarly limited.

(f) Failure to Respond. Failure to respond timely to a motion for summary judgment may result in the
court’s granting the motion without further notice, provided the moving party has established that it is
entitled to judgment as a matter of law.

(g) Length of Memoranda and Filing Times.
         (1) A motion for summary judgment and a memorandum in opposition must not exceed 10,000
words, or in the alternative, 40 pages. A reply brief cannot exceed 5,000 words, or in the alternative, 20
pages. If the document exceeds the page limit, then the party must certify compliance with the word-count
limit. This limitation includes the following items: 66 introduction, relief sought, background, statement
of undisputed material facts, response to statement of undisputed material facts, statement of additional
material facts, argument, and conclusion. This limitation excludes the following items: face sheet, table of
contents, table of authorities, signature block, certificate of service, and appendix. Motions to file an
overlength brief are discouraged and will be granted only upon a showing of good cause and exceptional
circumstances, as set forth in DUCivR 7-1(e).
         (2) Filing times are governed by DUCivR 7-1.




                                                                                                            7
